Citation Nr: 0526024	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-47 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1984, and from May 1989 to December 1994.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1998, the issue on appeal was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, for additional development.  This 
issue is now before the Board for final appellate 
consideration.

The Board's May 1998 remand also addressed two additional 
issues.  Neither is before the Board at this point.  

First, the Board also remanded the issue of entitlement to a 
separate compensable evaluation for sleep apnea.  A January 
2004 rating decision assigned the veteran's obstructive sleep 
apnea a separate disability evaluation.  The veteran did not 
appeal this rating decision.  

Second, the Board also remanded the issue of whether the 
veteran's VA disability compensation was subject to 
recoupment of the disability severance benefit at the proper 
rate.  This issue is currently moot.  In a February 2004 
letter, VA informed the veteran that the issue of whether his 
disability severance benefit had been properly recouped 
historically was no longer at issue, due to the January 2004 
rating decision which gave a separate award for sleep apnea 
retroactively.  VA observed that with the new rating, 
severance would be recouped at a different rate from January 
1, 1995, for sleep apnea.  The net result, however, at this 
point would be a total recoupment of severance with no change 
to the veteran's monthly benefit since approximately December 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The competent medical evidence demonstrates that the 
veteran does not have a current low back disorder.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the April 1995 rating decision on 
appeal, the August 1995 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as January 2004.  Additionally, the RO sent the 
veteran a letter in November 2003 that explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the January 2004 SSOC included the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
failed to report for a November 2003 VA spine examination, 
without showing good cause.  38 C.F.R. § 3.655 (2004).  The 
Board points out that "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There is no indication from the claims folder or 
allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ANALYSIS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
condition.  The Board finds that the preponderance of the 
evidence reflects that the veteran does not have a low back 
condition. 

The veteran's service medical records show that in September 
1980, he complained of low back pain above the spinal cord.  
The assessment was paraspinous strain.  The veteran's spine 
was normal on annual examination in June 1981.  The veteran 
complained of a sharp pain across both sides of his back in 
February 1992.  The diagnosis was muscular pain with spasm.  
The next day the veteran was somewhat better, and the 
diagnosis was acute myositis.  The report of the veteran's 
separation medical history notes recurrent back pain.  

On the other hand, there is no evidence of any current low 
back condition.  The post-service medical records, which 
include outpatient treatment reports and VA examination 
reports, are negative for any findings or diagnoses related 
to a low back disorder.  The veteran failed to report for a 
November 2003 scheduled VA spine examination.  

The Board recognizes the veteran's own assertions that he now 
has a low back disorder.  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis.  Espiritu, 
supra.  As a result, his own assertions do not constitute 
competent medical evidence that he has a low back disorder.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for a 
low back disorder is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


